 MARION MANUFACTURING COMPANY55half of the total work force-perform work in other States, the divisionwould undertake such work even in States where divisions other thanGreenville now operate.Based on the above, and on the record as a whole, we find that theEmployer has failed to show organizational changes warranting amodification in the scope of the divisionwide unit previously foundappropriate.' The scope of the unit was found to be coextensive withthe Greenville division's operations, and we reaffirm that determina-tion and find that the appropriate unit for collective bargainingwithin the meaning of Section 9(b) of the Act is as follows :All journeymen plumbers and pipefitters, pipefitter welders andpipefitter helpers employed by the Company in its Greenvilledivision, including but not limited to construction work in theStates of North Carolina, South Carolina, Tennessee, Alabama,Georgia, and Florida, excluding all other building trades crafts-man, engineers, draftsmen, foremen (working and nonworking),general foremen, clerical employees, professional employees,watchmen, guards, and supervisors as defined in the Act.As we have now reexamined the unit problem and made our deter-mination, we remand this proceeding to the Regional Director forRegion 11, pursuant to the Board Order of May 6, 1966, for the pur-,pose of reopening the record and holding a hearing to receive evi-dence relating to the voting eligibility formula.9 The Employer's request for oral argument is denied as the record and briefs adequately:present the issues and positions of the parties.Marion Manufacturing CompanyandUnited Textile Workers ofAmerica,AFL-CIO.Case 11-CA-2944.October 18, 1966DECISION AND ORDEROn July 5, 1966, Trial Examiner John Dyer issued his Decision inthe above-entitled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.The Trial Examiner also found that the Respondent had not,engaged in certain other unfair labor practices alleged in the com-plaint and recommended that the complaint be dismissed with respectto those allegations. Thereafter, the Respondent filed exceptions tothe Trial Examiner's Decision, and a brief in support thereof.161NLRB No. 21. 56DECISIONSOF NATIONALLABOR RELATIONS BOARDPursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three memberpanel [Chairman McCulloch and Members Fanning and Jenkins]The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicialerror wascommitted Therulings are hereby affirmed The Board has considered the entire record in the case, including the Trial Examiner's Decision, the exceptions, and the supporting brief, and hereby adopts the findings, conclusions,l and recommendations 2 of the Trial Examiner[The Board adopted the Trial Examiner's Recommended Orderwith the following modifications[1Add the following as a new paragraph 1(e) and renumber theprevious paragraph 1(e) as 1(f)[" (e)Discriminatorily promulgating or enforcingits no solicita-tion rule "[2Add the following as the fifth indented paragraph of the notice[WE WILL rescindour nosolicitation rule promulgated October 12, 1965 ]1The Trial Examiner found and we agree that even if Respondent had discharged FredRumfelt for violating its no solicitation rule this action would be violative of Section8(a) (3) inasmuch as the rule was InvalidWe further agree with his finding that evenif the rule were valid Respondent would have violated the Act by discharging Rumfeltsince Rumfelt did not in fact violate the ruleN L R B v Burnup and Sims Inc 379U S 21 Moreover in addition to these findings we would also find in support of the TrialExaminer s conclusion that the real reason for Rumfelt a discharge was his prounionactivities which were known to the Respondent and that his asserted violation of the nosolicitation rule was only used as a pretext to cover up the real discriminatory reasontherefor2While the Trial Examiner found that Respondents no solicitation rule violated See-tion 8(a)(1) of the Act he inadvertently failed to provide a remedy for such conductWe shall therefore order that Respondent cease and desist from discriminatorily promulgating or enforcing its no solicitation ruleTRIAL EXAMINERS DECISIONSTATEMENT OF THE CASEUnited TextileWorkers of America AFL-CIO herein called the Union onJanuary 7 1966 filed an 8(a)(1) and(3) charge against Marion ManufacturingCompany, herein called Respondent alleging that Respondent had committed inde-pendent violations of Section 8(a)(1) and by the terminations of Fred H Rumfeltand George Taylor Russell breached Section 8(a)(3) and(1) of the Act Follow-mg the issuance of a complaint by the General Counsel this case was heard beforeTrial Examiner John M Dyer on April 4 5 and 6 1966 in Morganton NorthCarolinaRespondent in answering the complaint admitted that it was engaged ininterstate commerce and that the alleged 8(a)(3) s had been terminated Russell,on October 17 and Rumfelt on December 19 1965 1 but denied it had violatedthe Act General Counsel was permitted to amend his complaint at the hearing to-add an allegation of 8(a)(1) interrogationAll parties were given full opportunityto examine and cross-examine witnesses and helpful briefs have been received fromthe General Counsel and RespondentIUnless otherwise stated all dates herein occurred in 1965 MARION MANUFACTURING COMPANY57On thecomplete record of this case and on my evaluation of the witnesses'reliabilitybased on the evidence received and my observation of their demeanor,and carefullyconsidering the briefs,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT AND THE LABOR ORGANIZATION INVOLVEDRespondent is a North Carolina corporation engaged in the manufacture oftextile products at its plant in Marion,North Carolina, from which it annuallyships its products,valued in excess of $50,000, directly to points outside the State,ofNorth Carolina,and annually receives directly from points outside the State ofNorth Carolina,raw materials and supplies valued in excess of $50,000.Respondent admits and I find that Respondent is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.Respondent further admits, and I find,that the Union herein is a labor organiza-tion within the meaning of the Act.H. THE UNFAIR LABOR PRACTICES ALLEGEDA. Background and issuesRespondent's textile operations are on a three-shift basis under the general direc-tion of its vice president and general manager, T. L. Ritchie. Harvey Parker is thedirector of personnel,and plant operations are controlled by overseers of depart-ments such as weaving and spinning,who have charge of one and one-half shifts,each and are assisted by two or more second hands on each shift. The weavingdepartment has Overseer Jimmy Fisher in charge of the first shift and half of thesecond shift, with Overseer Creede Issacs over the second half of the second shiftand the third shift.In September 1965,alleged 8(a)(3) Fred Rumfelt securedsome union authorization cards from employees at a nearby plant and circulatedthem among Respondent'semployees securing their signatures.Rumfelt sent thecards to local union headquarters in Asheville,North Carolina,and received areply, asking that a meeting be set up and an organizing committee formed. Rum-felt received more authorization cards from the Union and distributed authorizationcards to union committee members for employees on the different shifts. In addi-tion to attending organization meetings and visiting employees in their homes,Rumfelt also engaged in distribution of union literature in front of the plant gatewhere he saw and was seen by various supervisors.By October 12, Respondent was fully aware that some organizing activity wastaking place and posted a notice to all employees under its letterhead on the'bulletin boards in the plant .2Respondent maintains that it instituted and posted this rule due to the fact thatit had been informed that union organizing activities were being carried on during2The posted notice which was received as General Counsel's Exhibit 4 reads as follows :NOTICE TO ALL EMPLOYEESIt appears that the United Textile Workers Union is putting on an organizing driveto get you and your fellow employees to join the union. Until now, we have had noparticular reason for setting forth our position with respect to this matter of unionrepresentation.Briefly stated,your company's position is this :We are strongly opposed to any effort on the part of any outside organizationto organize and represent our employees Our sincere belief is that a unionwould not work to your benefit but only to your disadvantage and we will useevery proper means at our disposal to prevent any union from getting into ourplant.If anyone causes you any trouble at your work or puts you under any kindof pressure or threatens you to join the union,let the company know and wewill undertake to see that this is stoppedNo one will be permitted to engage in union organizing activities during worktime. Anyone who does so, and thereby neglects his own work or interferes withthe work of others, will be subject to disciplinary action including discharge.MARION MANUFACTURING COMPANY`,RWT : LH' 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDworking time Respondents position is that this rule is explicitly for union organzation activities and that it in effectmodified a rule Respondent had in existenceprior to this time which forbade sohcitmg of funds for any purpose on Respondent s property except for certain stated charitable campaigns The prior rule wascontained in a supervisors manual which was not circulated to employeesRespondent maintains that employees were made aware of the prior rule by thefact that supervisors enforced the rule even though employees did not see itRespondent stated that as to union solicitation its unpublished rule was invalid andso the published rule was enunciated modifying the former ruleThe principal issues in this case are (1) whether the promulgation and enforce-ment of this antiunion no solicitation rule was valid under the existent circumstances and whether Fred Rumfelt s discharge for a supposed violation of this rulewas proper (2) whether George Taylor Russell an employee having previousexperience with Respondent was terminated for lack of work due to a change inloom assignments or because of his activities on behalf of the Union and (3)whether eight alleged individual instances of interrogation and threats constitute8(a)(1) violationsB The no solicitation rule and the dischargeof FredRum feltRespondent had a policy against solicitations of any type on its property exceptmg only a few charitable causes according to the excerpts from its policy manualRespondents Exhibit 1 Provisions were made for maintenance of a flower fundbut chances or raffles were expressly forbidden.Respondent stated that such a ruleifapplied to union solicitation by its employeeswould be invalid apparentlybecause no exceptions were provided for employees break periods or rest time 8Respondent states it therefore adopted the published rule (October 12) as a modificationof its policyprovisions and limited the rule specifically to union activitiessince it had knowledge that there were instances of union solicitation occurring inthe plant on work time As instances of such solicitation Respondent indicated thatFred Rumfelt had solicited employee Carl Moody among others on companytime and intimated it knew of an employee who signed a union authorization cardfor employee John Wilson during work hours On cross-examinationWilsonacknowledged that he had talked to other employees about the Unionand signingauthorization cards during Work hours but therewas no indicationwhen or where,such occurrences took place that is during break or rest periods inside the plantor in the yard Respondent did not offer any testimony as to when and where theWilson solicitation concerning which it indicated it had knowledge took placePersonnel Director Parker in testifying concerning the reasons for the impositionof the October 12 rule said that during the first week of October a supervisor toldhim that an employee in one department had been solicited for the Union on hisjob by another employee but Parker did not identify either the employee solicitedor the employee soliciting other than to say it was not the Rumfelt Moody sohcitation Parker added that management was informed that Rumfelt had been told notto come intowork earlybecause a supervisor thought Rumfelt was soliciting onthe earlier(second) shift prior to starting work In regard to Rumfelt s predischarge solicitations for the Union in the plant Respondent offered the testimonyof Carl Moody Lettie Fisher Fred Moody and Ray BroomeCarl Moody testified that on the 18th or 19th of October he was working on thesecond shift on looms which Rumfelt would have on the third shift Just beforeshift change timeMoody states he went to where Rumfelt was waiting to tell himof a troublesome loom and said that Rumfelt said he could end his trouble if hewouldsigna union card Moody says he threw up his hands and walked awayRumfelt testified that he did not solicit for the Union in the plant after the October 12 notice was posted but says that prior to thenotice oneemployee coinplaned to him about the work being hard and he showed the employee a unionauthorization card and the employee told him that if the Company found out aboutita bunch of them would be fired Considering Moody s testimony only if theevent happened where and when Respondents witness Moody indicated thesolicitation could not have been one of the reasons for imposition of the October 12rule since it occurred approximately a week after the rule was posted3 The 8 hourshiftsworked by employees did not have specific break or rest periods orlunch hours but employees took their breaks or ate when their work was caught up andrunningA lunchwagonrun by a concessionaire was pulled through the plant and otheremployeesbrought their food and ateneartheir jobs MARIONI\ANUFACIURING COMPANY59Lettie Fisher the sister in law of Overseer James Fisher testified she told Jamesabout talks she and Rumfelt had about the Union prior to therule posting duringthe fewminutes,before shift change time. She stated further that Rumfelt did notask her to, join the Union and that over the yearsshe and Rumfelthad discusseda wide range of subjects Since she testified Rumfelt did not ask her to join theUnion Respondegt could not have used Fisher as part ofRumfelt s supposed unionsolicitations in the plant which led it to promulgateits ruleFred Moody testified that Rumfelt talked to himand offered him a union cardto sign in the plant prior to the rule publication one evening when Rumfelt wassitting inthe smoking chair by his job and Moodywas onhis way to the restroomOn two otheroccasionsprior to the October 12rule postingMoody said thatRumfelt mentioned something to him about signing for the Union Ray Broometestified that his work bench was near Rumfelts looms andthat he and Rumfeltare good friends Broome testified that he and Rumfelt talked about the Unionon two or three occasions but he did not recall whether they were before or afterthe October 12 notice posting but thought one or two of them followed the postmg He did recall that Rumfelt told him not to let anyonepressurehim aboutsigning aunion card but to decide for himself Broome also said that he talked toother weavers about the Unionwhile onthe job Both Fred Moody and RayBroome testified that they did not tell any of Respondentsmanagementabout theirconversations with Rumfelt until long after Rumfelt was fired Clearly then neitherthe testimony of Fred Moody nor Ray Broome could have played any part inRespondents knowledge of union solicitations in the plant or its decision to promulgate the antiunion no solicitation rule since Respondent did not know of suchactivityRespondent made no claim and offered no testimony thatuniontalk or solicitstion in the plant disrupted the work schedule interfered with productionor causedsevere unrest among its employees The totality of evidence whichRespondenthad before it at least as far as this record shows which to it indicated the necessity for its rule was the unspecified instance of employee John Wilson supposedlysolicitingan unnamedemployee to join the Union and one ofitssupervisorsreporting that he thought Fred Rumfelt was soliciting for the Union and Respondent s counsels feeling that the prior unpublished rule was invalidAffirmativelyRespondent witnesses testified that the antiumon no solicitation rule was promulgated for the specific purpose of interfering with the unioncampaignat its plantPersonnel Director Parker testifiedItwas apparent at the time of this notice that we were ha,vmg an organzational campaign move by the UTWA which involvel1 some of our employeesWe didn t know how serious it was at the time, we felt we thought for a dayor two about putting this notice up and then checked with our legal counseland they advised us that if the activity seemed to be increasing to establishthis noticewhich we did on October 12Parker was next asked what the indications of the union campaign were andresponded with the two named above i eWilson and the putative soliciting byRumfeltThis rule was also an issue in the unemployment compensation hearing of FredRumfelt and during said hearingPersonnelDirector Parker was asked the followmg question and gave the following answerQ Then if I understand it correctlythis rule was solelyfor thepurposeof preventingan organizationof the Union?A Yes sirRespondent states in its brief that thereis no questionthat therule was intendedto preventunion organizingactivities during work time This latter phraseworktime" evokes a further question as to whatitmeans Respondent elicited testimonyof its witnesses that there was talk of the Union while employeeswere smoking onthe way to and in the restrooms The testimony wouldseemto indicate thatRespondent felt its rule was broken if employeestalkedabout theUnion on whatseemsto be their breaktime thus placing this published rule back in the ambitof its policy rule which it states was invalidThe circumstances which led Respondent to terminate Fred Rumfelt shed furtherlight on this ruleRumfeltwho started his work career with Respondent hadworked as a weaver for the last half of his more than 17 years with RespondentAccording to Rumfelt he had not received any complaints about his work but on 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe contrary, had received written commendations from his supervisors. AllRespondentwitnesseswho were asked, stated Rumfelt was a good weaver. Nearthe end of his looms, was a smoking chair where Rumfelt occasionally went forbreaks. According to Rumfelt a few days before he was discharged a new employeepaused near one of his looms, which was stopped for repairs. Afraid that he wouldattempt to start the loom, Rumfelt who was in the smoking chair, waived him overand told him not to fool with it, that Supervisor Seagle would fire them both. Thiswas the only occasion Rumfelt says that he spoke to Roy Mace 'and he did notknow his name until long after his discharge.Mace, a former truckdriver with no previous experience in a mill, testified hehad been with Respondent 1 week, in which he learned how to steam filling andneeded, from the many sizes maintained. While checking the filling racks to deter-mine what filling was needed, Mace stated he passed within 10 feet of Rumfeltseated in the smoking chair and Rumfelt waved him over. Mace stated Rumfeltasked him if he had or would sign a union card and Mace said no. Rumfelt thenasked if he would be interestedin signingand Mace said he did not think a unionwould help him. Rumfelt said any time Mace was ready, to let him know, he hada pocketful of cards. Mace said he left after telling Rumfelt he was not interested.Mace testified he told Supervisor Ross about the conversation and later repeated itfor Overseer Issacs and signed a statement about it in the overseer's office. Macedid not recall whether Supervisor Ross asked whether this conversation interferedwith his work or not, thought Overseer Issacs asked him if he got his work done,and to a direct question at the hearing responded that he got his work done. Therewas a dispute between General Counsel and Respondent witnesses as to whetherthere were filling racks near Rumfelt which would have brought Mace near thesmoking chair.After Respondent took a statement from Mace, Rumfelt was summoned byIssacswho read from a paper that Rumfelt was being laid off for 3 days, withintent to discharge him, because he had violated the Company's rules on solicita-tion by trying to solicit union membership. Rumfelt asked Issacs who he hadsolicited or interfered with, and Issacs replied he could not say. Rumfelt saidIssacs could not say because he had not done so but he had been anticipating hisdischarge since starting the union campaign. Rumfelt returned on the appointedday to Personnel Director Parker's office where he was told that Overseer Issacsand Plant Manager Ritchie had decided to let him go because he had violated theno-solicitation rule. Rumfelt again asked who he was supposed to have interferedwith and when, and Parker replied he did not know. At Rumfelt's unemploymentcompensation hearing, Rumfelt was still not informed as to the identity of thesupposed solicited employee and Parker, representing Respondent, declined toidentifyMace and the time of the occurrence. In pinpointing the reason for thedischarge the appeals deputy asked the following questions of Parker and got thefollowing answers:Q. Now, the question I'm trying to get an answer for is was the rule toprevent that sort of thing as well as to prevent union solicitation?A. This rule that Mr. Rumfelt violated, the one that we had on the board,pertained to union solicitation.Q. Solely?A. Yes, sir.Q. Then I'll ask you this: If Mr. Rumfelt had gone over and spoken to thisgentleman, taken him off his job, and talked to him a few minutes aboutsomething else not pertaining to union activity,would you have dischargedhim?A. No, not for violation of solicitation rule. If he had interfered withanother employee's work, he might have received a warning to that extent.We had it plainly on the board, Mr. Nooe, what it was for, and we had thereport thatMr. Rumfelt had violated it by interfering with the work ofanother employee and we checked the report and had the report in writing.Therefore, his shift supervisor and his overseer and our plantmanager, asyou refer to Mr. Ritchie, superintendent, decided that the proper thing to dowas to discharge Fred.Q. Then, if I understand it correctly, this rule was solely for the purposeof preventing an organization of the Union?A. Yes, sir. MARION MANUFACTURING COMPANY61Q Now you ve never had an occasion to have to warn Mr Rumfelt aboutanything before have you or have you?A No sirQ Now there s a possibility that if he d gone over there and talked to hima little bit say a few minutes there about baseball or something else and itwould have slowed down his work or something well he d probably receiveda warning for it?A That s correct sirQ And after he got so many warnings a possibility he might have beendischarged if this thing had continued is that correct?A That s the procedure yesMace testified that he had stopped and spoken to other employees similarlyseated in smoking chairs while making his rounds and had not reported such conversations to managementPersonnel Director Parker informed the appeals deputy in Rumfelt s unemployment compensation hearing that Respondent had made a full investigation of thematter and satisfied itself Rumfelt had broken its rule and therefore dischargedhimParker was asked what investigation took place besides securing Mace s statementand said that insofar as he knew no further investigation occurred An mvestigation without securing the side of the accused an employee for more than 17 years,nor informing him of the identity of the accuser or the purported facts surroundingthe solicitation demonstrates that Respondent was not interested in a valid applycation of this rule and indicates by this use that the true purpose of the rule wasto invalidly impede and harass the employees in their attempt to organize a union.Here the rule is used as a straw man to discharge the principal employee protagomst for the UnionThere appear to be no specific restrictions against talking in the plant and thetestimony indicates employees conversed frequently with one another and theirsupervisors on diverse subjects Specific charitable solicitations were permitted byRespondent and Christmas parties solicitations for presents and Christmas mealstook place in the plant on work time There was also testimony that baseball poolswere held at World Series times and that supervisors participated in them one ofthe supervisors having offered to sell an employee his chance The supervisors onthe whole denied knowledge of such pools with one although not being asked if hetried to sell his chance to the employee witness admitting he bought his pool ticketon the mill parking lot The evidence indicates more solicitations than those allowedin Respondents policy manual took place on company property with supervisorsknowledge if not active participation and that the written permission called for inthe manual was not obtained The solicitations known of and permitted by Respondent s supervisors contrast sharply with the supposed solicitation of Mace by Rumfelt.Respondent argues that this is a valid rule and therefore it may prevent unionsolicitation in its plant which interferes with production and cites theAvondaleMillsandNutone4Supreme Court cases However those cases start with a ruleunchallenged as to validity,with only the practices thereunder in questionIn the instant case the rule itself is attacked as invalid and the evidence demonstrates itsinvalidity Briefly the argument that the prior rule was invalid does notconfer an aura of validity on this rule where here there is no better definition asto what working time means and the interpretation of it as shown by the Rumfeltcase makes this part of the rule suspect If there was a general no-solicitation rulewhich Respondent had maintained and modified to make valid we would be facinga different situation but here Respondent aimed the rule solely at union organszation and without any support to show that its production was being impeded oritsplant discipline harmed The rule here is invalid from its inception and is aviolation of Section 8(a)(1) of the Acts and the discharge of Rumfelt for breachmg the rule is a violation of Section 8(a)(3) and(1)For the sake of argument ifthe rule were valid I would still find Rumfelt s discharge to be an invalid apphcation of a rule since1I credit Rumfelt s version of the conversation with Mace determining thathe is the more credible witness based on the inherent plausibility of the testimonyand the respective demeanor of Rumfelt and Mace'N L R B vUnitedSteelworkers857 U 8 8576 SeeWas H Block Company150 NLRB 341 andPepsi Cola Bottlers ofYiamiIse155 NLRB 527 62DECISIONS OF NATIONAL LABOR RELATIONS BOARD2 Rumfelt hadsufficientpriorwarnings to be careful of his step with Respond-ent including warnings from the union organizer the happenings after the Mt Idaservice station solicitation of an employee in the presenceof a supervisor (setforth below)and the written warning given to Rumfelt concerning his remarksafter thepostingof the October 12 rule In theface of these happenings I simplydo not believe that Rumfelt would ask a new employee he did not know to signa union cardC The terminationof GeorgeTaylor RussellRussell firstworked forRespondentfrom 1955 to 1957 inthe slasher roomfirstmixing size and later as the slasher tender In 1965 after several years ofwork in Cleveland Ohio he returned to the area and sought work at Respondent through Personnel Director Parker Russell stated that he talked to Parkerapproximately three times before being employed On one occasion after he hadtold Parker of his former employment and his hourly wages Parker asked if hewas working in a union shop at his job in Ohio and Russell said he had Parkeraccordingto RussellsaidWell wedon t want to mentionthat word union aroundhere People will shoot youfor itRussell said he knew thatParker testified that afterlearning that Russell had earned $3 per hour on hisformer job he asked Russell if it was a union job and Russell said it was Parkerthenmentioned a wage differential between theNorthand South and that atRespondenthis pay wouldbe between$125 and $130 per hour Russell said hecould make it on thatsince livingwas cheaper there Parker said he did not recallsaying anything about gettingshot formentioning union and did not believe hesaid anything about keeping union views to oneself This incident is alleged bothas an instanceof interrogation and an implied threat of discharge if an employeeassociatedwitha union I credit Russell s version of the conversation since I findhim to be a crdible witness and that Parker had a tendency to color his testimonysomewhatThere wasno necessity for Parker to enter the area of unionism if hemerely wanted to point out the difference in the pay scales I find that Parkerinquired to determine if Russell had indeed worked under a union and to makeRespondents position on a union emphatically clear to Russell The reference togetting shot was an overdramatization to implant in Russell the idea that unionwas a taboo and that if he associated with a union his term with Respondent wouldbe short I find and conclude that Respondent by Parker s remarks to Russell violated Section 8(a)(1) by interrogatingRussell as to his previous union associationand threatening him with discharge if he aided or assisted a union at RespondentRussellwashiredas a loom cleanerin the weaveroomatminimum rate of$125 After11/2months Russell was given a 10-cent raise and told hewas beingpromoted to cloth doffer in the downstairs weaveroom The supervisors on bothjobs complimented Russell on hisworkwith Supervisor Seagle adding that hewould try toput him on learning to weave at thefirst opportunity Similarly Parkertold Russell he was doinga good job and would probably bestarted on learningto weave About 1 week before his termination OverseerIssacs toldhim he hadbeen recommended for weavingby thesecondhands thathe was a good workerand at the first opportunity would be putto weavingIn the interim Russell had become interested in the Union to the extent of visiting employeesto try to signthem upAbouta week before his termination andjust priorto the postingof the October 12ruleRussellwas with Rumfelt andemployee John Hemphill (sometimes referred toasHatfield inthe transcript) andunion InternationalRepresentativeRobertsoninRobertson s car making visitsTheypulled into a service station at Mt Ida andcalled Arthur°TeepLewis overto the car Rumfelt and Russell talked to Lewis about the Union and asked himto sign an authorizationcardThey then noticedJack Williams a second hand inthe spinning room, andhurriedly left Lewiswho appeared to be a reluctant wittressconfirmed the cbnversati6ti adding thatRussell and Rumfelt askedwhere theycould get adrink and testifiedthat after the car lefthe and Williamsjoked aboutthe conversation and Williamsasked himwho was in the car LewistestifiedheidentifiedRussell andRumfelt by name but that he did not know thenames of thetwo other'men inthe frontseatRe§pondeptdid not produeeisecond hand lackWilliams to testify Shortly after this Mt Idaincident the foliomgoccurred1Second hand Seagle told Rurfifelt'hot to come into thevdeave shop early andtalk to employees but to waitand come in just before shift changingtime AlthoughtellingRumfelt that thisinstruction applied to all employees Seagle admitted itapplied solelyto Rumfelt MARION MANUFACTURING COMPANY632The October 12 antiunion no solicitation rule was prepared and posted3On the night of posting the October 12 notice SupervisorSeagleadvisedRumfelt and employee Honeycutt to read it A short time later Rumfelt saw SupervisorCarlHelms and asked him whatthe company had on the bulletinboardHelms said it was a letter from Respondent President TwittyRumfeltasked Helms if it was anything about giving better retirement vacationsinsuranceor treating the old folks better Helms laughed and said Rumfelt would just haveto read it for himself In his testimonyHelms admittedthat he had known Rumfelt since he was a boy and they were prettygood friends and that it was notunusual forthem to talkto one another In essence,Helms confirmed Rumfelt sdescriptionof the conversation but states that on the following night he reportedthe conversation to Overseer Issacs who later on called Rumfelt into the office andread a reprimand to him whichin essencerepeated the conversationIssacs concluded by tellingRumfelt thathis statementtoHelms waspretty close to beinginsubordination and thathe was givinghim thewarningdue tohis change inattitude and that a little bit more talk like that could result in hisbeing dismissedfrom the Company Rumfelt testified he told Issacs that the conversation had beena friendly conversation between friends andnot as onefrom an employee to asupervisorand saidthey were trying to makeit sound alot worse than it was4 John Hemphillwas askedby secondhand Seagle on the nightof the Octoher 12 posting whetherhe had seen Respondents notice andwhat he thought ofitHemphillsaid there was notmuch you could think of itand Seagle said he wasagainst anything which would cost him money Within 2 weeks of theMt Ida mcident Hemphill wasgiven a written notice fora mmissedreedwhich had made adefect in some cloth In the 4 to 5 years he had been weaving at Respondent thiswas the first warning Hemphill had ever received for amissed reed and as far ashe knew none of the weavers had ever received a warning for a missed reedHe testified there were other lengths of cloth in the office with similar defects fromother weavers at the time he received his reprimand Seagle testified this was thethirdmissed reedorwrong draw of Hemphill s in 8 days and after tellinghim about the first two be wrote up the third Although testifying that he usuallytalked to employees about such items and sometimes might take other actionSeagle did not testify that prior to this occasion he had ever issued a written warning for such a reason and said he did not recall if there were other pieces of clothin his office with similar defects5On October 17 Supervisor Ross took Russell to Overseer Issacs who read apaper to Russell saying he was being terminated Russell asked if this meant hewas being laid off and after being told it did asked why Issacs said they had nowork for him Russell complained that there were younger men such as Hoyt Lytlestillworking and asked if Lytle were being laid off Issacs said he was not andthey just did not have work for RussellRussell was sent to PersonnelDirectorParker s office for his pay The discharge slip given him by Issacs said terminatedduring probationary periodto which Parker added due to a reduction in workfor usRussell testified he asked Parker if he would be called back if they neededhim and Parker said yesAs to the termination Respondent says that due to a style change itmade somechanges in loom assignments and in some creeling jobs which resulted in eliminating two weavers Respondent hired some women as creeling help and as a resultdisplaced some other employees one of whom an employee with more senioritythan Russell bumped Russell from his doffing job Respondent said it had fourprobationary employees including Russell in that department but did not considerterminating two of them because they had permanent jobs Since Lytle s fatherwas employed by Respondent it decided to terminate RussellRespondents stated reasons for terminating Russell are not satisfactory whengauged by objective facts and indeed conflict with its policies as enunciated by itsoverseersRussell had a permanent job as a cloth doffer and had been promotedto that job with a pay increase Seniority was used to bump him from that jobAt that point Respondent apparently gave no thought to letting Russell bumpothers lower in seniority because he was a probationary employee RespondentsExhibit 5 contains the probationary employee policy The last two paragraphsthereof stateIfat the end of the probationary period the supervisor feels that anemployee has successfully completed the probationary period he shouldinform the employee that he has qualifiedas a regular employee The super 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDvisor should then notify the employment office that the employee has qualifiedas a regular employee.Supervisors should determine as quickly as possible whether or not anemployee is qualified to perform his job and if he is otherwise suitable forCompany employment.Basically, as set forth by the Company's policy manual, the purpose of a pro-bationary period of employment is to determine whether an employee is capableand suitable for performing the work. From the evidence introduced there seems tobe no doubt whatever that Russell was capable of satisfactorily performingthework. Indeed, within the probationary period he was advanced to clothdoffer and given a 10-cent raise and told by no less than three supervisors and thepersonnel director that he would be put to learning weaving as soon as possible.These are clear indications that at least prior to the Mt. Ida service station incident,Respondent considered him to be an excellent worker, certainly one worthy ofretaining if at all possible.In addition, Russell was an experienced employee who knew how to clean,sweep, mix size, and tend the slasher. Overseer Fisher testified that it was companypolicy to keep trained personnel and not displace them, rather than hire new per-sonnel.Overseer Issacs testified that the Company preferred to retain or recallexperienced personnel rather than to hire new employees and teach them the vari-ous jobs.While terminating Russell, Respondent was hiring new employees including oneor two employees for the slasher room and others for general cleaning duties,which Russell could have performed. Issac's efforts to justify Russell's terminationstrained the bounds of credulity in his testimony regarding the training necessaryfor a sweeper, loom-cleaner or blow-off boy, and contradicted the statements ofOverseer Fisher who hired untrained personnel for the various cleaning jobs. Anexample of his distortion is Issac's premise that an employee who knew how toclean the sides of a loom would not necessarily know how to blow off a loom, eventhough an air hose is used for both jobs and an employee blowing off looms wasexpected to do eight times as many looms in a night as a loom side cleaner. Sec-ond hand Seagle was with Overseer Issacs, guilty of gross exaggeration in describ-ing jobs, duties, and the lengths of time necessary to learn jobs and both shadedother portions of their testimony.In summary, Russell, an employee with previous experience who was then near-ing the end of a probationary period, was laid off on the basis of a reduction inwork, when in reality there was no reduction in work, new inexperienced employeeswere being hired for jobs he could perform and employees less qualified and withlesswork time were retained. As noted, the purpose of a probationary period isto enable a company to weed out employees who do not measure up to its stand-ards.There was no such problem with Russell since he had been praised, pro-moted, and promised another promotion. Except for Russell's union activities withRumfelt and Hemphill, there appears to be no reason for Respondent to have ter-minated him. When we consider the occurrences shortly after the Mt. Ida incidentset forth above, the conclusion is inescapable that these occurrences are more thana fortuitous happenstance. The conclusion that the occurrences happened becauseof the union activities of the three employees is fortified by the October 12 notice,which certainly exhibits an animus toward the Union, the other 8(a)(1) activitiesdetailed hereafter, and the obvious effort by Respondent to rid itself of Rumfelt.I am convinced and find that Respondent terminated George Taylor Russell andthereafter refused to reinstate him because of his prounion activities and sentiment,in violation of Section 8 (a) (3) and (1) of the Act.D. Other 8(a) (1) violationsEmployee Billy Honeycutt testified that several days after the posting of theOctober 12 notice, Supervisor Sam Seagle on two occasions asked Honeycutt if hewas for the Union.On both occasions Honeycutt replied that he was not, did notknow much about the Union, and on the second occasion asked whether Seaglewas for the Union, to which Seagle replied that he was not for anything thatwould cost him money. Honeycutt asked Seagle how much the Union would costand according to Honeycutt, Seagle replied around $15 a week would be takenfrom his paycheck. Honeycutt further testified that later in the same month Super-visor Seagle asked him if Jimmy Ferguson, a friend of Honeycutt's, had anything todo with the Union and Honeycutt replied that he never heard Jimmy say anythingabout the Union. Honeycutt testified that around the first of December, a copy of MARION MANUFACTURING COMPANY65a letter from the Union to Respondent was posted on the plant bulletin board.This letter informed the Company of the names of six employees who were servingas the union organizing committee (General Counsel's Exhibit 5). While Honeycuttwas looking at the notice, Supervisor Seagle approached him and said that he wasnot worried about the names on the bulletin board but was waiting for the namesto come down from the office that signed union cards. Honeycutt told Seagle thathe would not turn his name in, he would be too scared to.Honeycutt also testified to a conversation with Personnel Director Parker inJanuary 1966, when he had gone to make a correction regarding his withholdingexemption.While in the office Parker asked Honeycutt if he had gotten messed upin the union mess and Honeycutt replied that he had not. Parker then said, "Well,I think we have got everything straight now." 6Seagle testified concerning Honeycutt's testimony that he had discussed joiningtheMoose Lodge with Honeycutt and mentioned that people enjoyed the dancesand parties down there. Seagle specifically mentioned that Jimmy Ferguson, Honey-cutt's friend, enjoyed going to the Moose Lodge but stated that he did not recallany conversation with Honeycutt in which Ferguson's name was mentioned alongwith the Union. Seagle further remembered that he had a conversation with Honey-cutt at a time when Honeycutt asked him how much the Union would cost. Seaglestated that he replied that he,did not know,but had a friend in construction workwhose dues were $3 or $4 a month, but he could not tell him what the dues wouldbe. Seagle testified that this conversation occurred between the time of the Octo-ber 12 notice and the. December notice (General Counsel's Exhibits 4 and 5). Ondirect testimony, Seagle remembered one further conversation- with Honeycutt afterthe December notice, in which Honeycutt stopped him and_ asked him what thenames in the notice meant and he told Honeycutt they were the official organizersfor the Union. He stated that Honeycutt said, "Boy, I wouldn't want my name onthat Board, them boys won't be here the 4th of July," and that he replied, "Billy,now you said that now, I didn't," and walked away. Seagle remembered no otherconversations that he had with Honeycutt.7On cross-examination Seagle admittedtellingHoneycutt that "we would not besurprised if we got the names" of theunionmembers, but did not recall a state-ment inan affidavit which he signed for an NLRBagent inthe presence of thecompany attorney, that: "I told an employee that the names of the people whohad joined the Union we were expecting around December 15."IcreditBillyHoneycutt's version of the conversations between himself andSeagle.Seagle was not a candid witness and sought to color and shade his testi-mony. I therefore find that the Respondent through Supervisor Sam Seagle inter-rogated its employee Billy Honeycuttconcerninghis union activity and the unionactivity of other employees on two occasions in October 1965, and that SeagleinformedBillyHoneycutt that Respondent knew or would know shortly who hadsigned union cards.PersonnelDirector Parker recalledan occasionwhen Honeycutt came in tomake some change in his withholding allotment and that as Honeycutt was leavinghe said to him, "Bill, we are havingsome mess in the mill.I hope you are notmixed up in this mess."As to the statement about "union mess" by Personnel Director Parker, I believeParker was attempting to shift the emphasis of his testimony, but even on theversion given by Parker I would find that Respondent, through Parker, had engagedin illegal 8(a)(1) interrogation of Honeycutt. I credit Honeycutt's version of theParker statement and find that Respondent by Parker engaged in interrogationviolative of Section8(a)(1).Employee Jack Dillingham testified that when he sought employment throughPersonnel Director Parker afterinformingParker that he had worked at Morgan-ton Dyeingand FinishingCompany during the period whena union election washeld there, Parker asked him how he felt about the Union. Dillingham testifiedthathe told Parker hewas againsttheUnionbecause hewanted a job atRespondent.6 It is noteworthy that this statement occurred soon after the discharge of Rumfelt, theprincipal union protagonist.7 This testimony which Seagle amended on cross-examination clearly indicates the em-ployees' fears of reprisal if they engaged in union activities and that Respondent's super-visors in no way sought to alleviate the fears, but on the contrary, confirmed them.264-188-67-vol. 161-6 66DECISIONSOF NATIONALLABOR RELATIONS BOARDParker does not recall the conversation as related by Dillingham. Parkerexplained that he was considering Dillingham for employment because Dillingham'smother and mother-in-law both worked for the Company and asked that he see ifhe could place Dillingham with RespondentI have previously given the testimony of Russell and Parker as to Parker's inter-rogation of and warning to Russell, and my conclusion that Parker's remarks vio-lated Section8(a)(1).As stated above, Parker shaded his testimony to some extent and I find andconclude, that as with Russell, Parker did inquire of Dillingham abouthis unionviews, knowing he had worked in other union shops, and thereby violated Section8(a)(1) of the Act.Albert J. Huffman testified that on the day that the copy of the Union's letternaming the organizing committee was posted in the plant, Supervisor Ezell cameup to him, smiled and said, "Iunderstandyou areleaving us" and walked off.Huffman's name was in the letter as one of the committeemen. Huffman, on directtestimony, said that be had not discussed leaving the Company with Ezell but hadmentionedto one of the fixers that he might leave if he found a better job. Oncross-examination,Huffman admitted telling a number of people that he wasthinking of quitting but said that he did not say anything to Ezell aboutitbeforeEzell talked to him. He further admittedtelling Ezell's son in eitherSeptember orearly October that he might quit.Supervisor Ezell testified that on October30, Huffmancame to his house, pickedup his son and that they were gone for betterthan anhour.On returning his sontold him that Huffman (nicknamed J. C.) said that he was working for the Unionand that J. C. said that he did not know what the Company would do about it, thatthey might fire him if they found it out but it did not matter, that he was goingto put in his notice the next payday. Ezell testified that on the following dayWoodrow Teester, a fixer on the third shift, told him that J. C had said he wasputting in his notice. Ezell then testified that on Friday morning, November 5,when he came in Teester again told him that J. C. had said he was turning in hisnotice that morning to his overseer. Ezell stated that when he walked out to checkthe humidity and temperature chart, J. C. was standing there and he said to J. C.,"I understand you are thinking of leaving us." He said that J. C. replied, "Who,me?" and that was the end of the conversation. He was definite in stating that hehad not talked with J. C. at any othertime regardingthismatter.The original impression given by Huffman was that the remark was made whilethe letter naming theunioncommitteemen was on the bulletin board. Thereafteritdeveloped that the letter was not on the bulletin board at the time the statementwas made. If the statement had been made in the presence of such a document itcould very well be considered a veiled threat but under the circumstances whereitwas not so made and where Huffman apparently had tolda numberof peoplethat he was planning to leave the Companyand inparticular had told Ezell's son,I do not find that thisconstitutesany threat by Respondent. I credit SupervisorEzell's version of the occurrence.III.THE EFFECT OF THE UNFAIR LABOR PRACTICE UPON COMMERCEThe activities of Respondent set forth in section II, above, and therein found toconstitute unfair labor practices in violation of Section 8(a)(1) and (3) of theAct, occuring in connection with Respondent's business operations as set forth insection I, have a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.IV.THE REMEDYHaving found that Respondent has engaged in the unfair labor practices set forthabove, it is recommended that it cease and desist therefrom, and take affirmativeaction designed to effectuate the policies of the Act as follows:Respondent having discharged or terminated Fred Rumfelt and George TaylorRussell because of their union activities and not having, offered either of themreinstatement, it is recommended that Respondent offer to each of them immediateand full reinstatement to their former or a substantially equivalent position with-out prejudice to seniority and other rights and privileges, and make each of themwhole for any loss of pay he may have suffered by reason of the discriminationpracticed against him by payment to each a sum of money equal to that which he MARION MANUFACTURING COMPANY67normally would have earned as wages from the date of his discriminatory termsnation to the date Respondent offers them reinstatement less any net earnings forthe interim The backpay is to be computed on a quarterly basis in a manner established by the Board in FW Woolworth Company90 NLRB 289 with interestat the rate of 6 percent to be computed in the manner set forthin Isis Plumbing& Heating Co138 NLRB 716 It is further recommended that Respondent makeavailable to the Board on request payroll and other records in order to facilitatethe checking of the amount of backpay due and the rights of reinstatement of eachof the discriminateesHaving been found that Respondent discriminated against these employees forexercising their rights under the Act and having interfered with the rights of itsother employees thereby and having otherwise invaded its employees rights underthe Act I am of the opinion that the danger exists that Respondent may commitfurther unfair labor practices having by the actions set forth above shown itsproclivity for so doing Since part of the purpose of the Act is to prevent thecommission of unfair labor practices and being mindful of the danger thatRespondent may again invade the rights of its employees it is recommended thatRespondent be placed under a broad enjoinder to cease and desist from in anymanner infringing upon the rights guaranteed its employeesby the ActOn the basis of the foregoing findings and the entire record I make thefollowingCONCLUSIONS of LAW1Marion Manufacturing Company is an employer engaged in commerce withinthemeaningof Section 2(6) and (7) of the Act2The Union is a labor organization within themeaningof Section 2(5) ofthe Act3By discriminatorily discharging or terminating employees George TaylorRussell and Fred H Rumfelt on October 17 and December 19 1965 respectivelyand not thereafter reinstating either of them because of their union activities anddesiresRespondent engaged in and isengagingin unfair labor practicesaffectingcommerce within the meaning of Sections 8(a)(3) and (1) and 2(6) and (7) ofthe Act4 By intimating to employees that it would receive thenamesof employeeswho signed union cards and by impliedly threatening to discharge employees ifthey associated with the Union and by interrogating employees as to their unionactivities and desires and the union activities and desires of other employees asdescribedabove Respondenthas engaged in and is engaginginunfair labor practices affectingcommerce within the meaning of Sections 8 (a) (1) and 2 (6) and (7)of the ActRECOMMENDED ORDEROn the basis of the foregoing findings of fact and conclusions of law and uponthe entire record in the case considered as a whole it is recommended that MarionManufacturing Company of Marion North Carolina itsofficers agentssuccessorsand assigns shall1Cease and desist from(a)Discouragingmembership in and activities on behalf of United TextileWorkers of America AFL-CIO or any other labor organization by dischargingemployees or discriminating against them in any other manner(b) Intimating to its employees that Respondent would receive the names ofemployeeswho signed union cards(c) Impliedly threatening to discharge employees if they associated with theUnion(d) Interrogating employees concerning their union activities or desires and theunion activities or desires of other employees(e) In any othermanner interfering with restraining or coercing its employeesin the exercise of their rights to self organization to form labororganizations tojoin or assist United Textile Workers of America AFL-CIO to bargain collectivelythrough representatives of their own choosing and to engage in concerted activities for the purpose of collective barpining or other mutual aid or protection2 Take the following affirmative action which is necessary to effectuate the policies of the Act(a)Offer to Fred H Rumfelt and George Taylor Russell reinstatement in accordance with the recommendations set forth in the section of this Decision entitled`The Remedy above 68DECISIONSOF NATIONALLABOR RELATIONS BOARD(b)Make whole Fred H Rumfelt and George Taylor Russell for any loss of paythey may have suffered byreason of Respondents discrimination against them inaccordance with the recommendations set forth in the section of this Decision entitiedThe Remedy(c) Preserve and upon request make available to the Board or its agents forexamination and copying all payroll records social security payment records tune-cards personnel records and reports and all records necessary to analyze the amountof backpay due and the rights of Fred H Rumfelt and George Taylor Russell underthe terms of this Recommended Order(d)Notify Fred H Rumfelt and George Taylor Russell if presently serving inthe Armed Forces of the United States of their right to full reinstatement upon appli-cation in accordance with the Selective Service Act and Universal Military andTraining Act as amended after discharge from the Armed Forces(e) Post at its plant in Marion North Carolina copies of the attached noticemarked Appendix 8 Copies of said notices to be furnished by the Regional Director for Region 11 after being signed by the representative of Respondent shall beposted by Respondent and maintained by it for 60 consecutive days thereafter inconspicuous places including all places where notices to employees are customarilyposted Reasonable steps shall be taken by Respondent to insure that said notices arenot altered defaced or covered by any other material(f)Notify the Regional Director for Region 11 in writing within 20 days fromthe date of receipt of this Decision what steps the Respondent has taken to complyherewith 98In the event that this Recommended Order is adopted by the Board the words aDecision and Order shall be substituted for the words the Recommended Order of aTrial Examiner in the notice In the further event that the Board s Order is enforcedby a decree of a United States Court of Appeals the words a Decree of the United StatesCourt of Appeals Enforcing an Order shall be substituted for the words a Decisionand Order9If this Recommended Order Is adopted by the Board this provision shall be modifiedto readNotify the Regional Director for Region 11 in writing within 10 days from thedate of this Order what steps the Respondent has taken to comply herewithAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer ofthe National LaborRelations Board and in order to effectuate the policies of the National Labor Rela-tions Act as amended we hereby notify our employees thatWE WILL NOT fire or lay off any of our employees to discourage you fromhelping or joining the United Textile Workers of America AFL-CIOWE WILL NOT try to discourage you from joining the Union by telling youwe will learn who signed union cardsWE WILL NOT imply that we will fire employees who associate with theUnionWE WILL NOTquestionyou aboutyour union activitiesor desires or whatyou may know about the union activities or desires of other employeesWE WILL NOT in any other way hinder or coerce you in your rights underthe law whichwe recognizeto form join or help aunion includingthe UnitedTextileWorkers of America AFL-CIO or to choose a representative to bargain for youWE WILL offer Fred H Rumfelt and George Taylor Russell their former jobswith all of their rights and pay them any backpay dueAll our employees are free to becomeor remain union membersMARION MANUFACTURING COMPANYEmployerDated-------------------By-------------------------------------------(Representative)(Title)NOTE -Notify Fred H Rumfelt and George TaylorRussell ifpresently servingin theArmed Forces of the UnitedStates oftheir rightto full reinstatement uponapplicationin accordance with the Selective Service Act and the Universal MilitaryTraining and Service Act as amended after discharge from the Armed Forces J. C. PENNEY CO., STORE NO.109369This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, theymay communicate directly with the Board'sRegional Office, 1624Wachovia Building, 301 North Main Street,Winston-Salem,North Carolina 27101,Telephone 723-2302.J. C. Penney Company, Store No. 1093andRetail Clerks Interna-tional Association, Local Union No. 1564,AFL-CIO.Case 28-CA-1286.October 18, 1966DECISION AND ORDEROn June 17, 1966, Trial Examiner James R. Webster issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-ticeswithin the meaning of the National Labor Relations Act, asamended, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached TrialExaminer's Decision. Thereafter, the Respondent filed exceptions tothe Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Orderwith the following modifications :[1.Paragraph 1(c) of the Trial Examiner's Recommended Orderis amended to read as follows :[" (a)Granting wage increases to employees without bargainingand consulting with Retail Clerks International Association, LocalUnion No. 1564, AFL-CIO ; provided, however, that nothing in thisDecision and Order shall be construed as requiring the Respondent tovary or abandon any wage increases or other economic benefit whichit has heretofore established.""We adopt the Trial Examiner's conclusion that Petitioner did not waive the right tobargain over merit wage increases.Although such a right may be waived by collectivebargaining,a waiver will not be readily inferred;there must be a clear and unmistakableshowing that the waiver occurred.Clifton Precision Products,156 NLRB 555.161NLRB No. 8.